DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 7-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin et al. (U.S. Pat. No. 4,022,457) in view of Umebayashi et al. (U.S. Pub. No. 2010/0168708).
	Regarding claim 1: Marin discloses a device for double folding leaves, comprising, first and second conveyor belts (Figs. 2 & 3; via conveying bets means 50/55 and/or belts 60/61) that are positioned such that respective opposing surfaces of said conveyor belts present against one another so as to clasp a leaf between the conveyor belts, (Fig. 2; via 10 between opposing surfaces of belts 50/55 and/or 60/61) with the exception of a strip of the leaf (Figs. 1 & 2; via strip portion 14 & 16) that protrudes from between the conveyor belts (Figs. 1-6; via outer edges of sheet 10),
	the leaf being clasped between the conveyor belts with a clasping force for applying a friction to carry the leaf along with the conveyor belts while the conveyor belts are driven in operation, see for example (Figs. 2-3; via end portions of belts 50/55 along with 60/61),
	wherein the conveyor belts (via 30-42 are aligned) are aligned with respect to one another along the side of the strip (14/16) and with two or more folding elements (34, 35, 50, 55 along with folding rolled elements 30-32 & 40-42) along the conveyor belts (95 and/or 50/55) configured to fold the strip (14/16), 
wherein the device is configured such that the leaf (10) is guided with the strip (14/16) alongside the folding elements (34, 35, 50, 55) by the driving of the conveyor belts (30-42, 95, 60/61), 
wherein at least a first folding element (35) of the folding elements (via 34, 35, 50, 55) folds the strip (16) in a first direction and at least a second folding element (via 34 or 55) of the folding elements (via 34, 35, 50, 55) folds the strip (14 or 16) in an opposing second direction.

Marin does not disclose that each one of the folding elements include a plurality of profiled elements, including a contoured contact surface having a shape that, viewed along the longitudinal direction of the folding element, tilts for causing the strip running along the contoured contact surface in the longitudinal direction to fold.  However, Umebayashi discloses similar device, having a protruded portion of strips between conveyor belts to be folded using folding elements with plurality of profiled elements, including a contoured contact surface having a shape that, viewed along the longitudinal direction of the folding element, tilts for causing the strip running along the contoured contact surface in the longitudinal direction to fold, see for example (Figs. 2 & 3; via folding elements 20, its tilted shaped surface 25).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Marin’s folding belts by installing more folding elements such as tilted once to the folding belts, (see annotated figure below), as suggested by Umebayashi, in order to gain more control and accuracy folding the ends of the edges/ends of the folded article (column 0012).


    PNG
    media_image1.png
    347
    831
    media_image1.png
    Greyscale


	Regarding claim 2: Marin discloses that at least one folding element of the folding elements (34, 35, 50, and 55) is a pre-folder (35) that folds the strip (16) over an angle of 90°.  
	Regarding claim 4: Marin discloses that one or more pre-folders (35 and/or 23) are placed before the one or more folders (55).  
	Regarding claim 5: Marin discloses that folding element of the folding elements (34, 35, 50, and 55 along with folding rollers 30-33 & 40-42) are placed successively along the conveyor belts (95 & 50/55) successively: 
 	a first pre-folder (35) that folds the strip (16) in the one direction; a second pre-folder (34) that folds the strip (16) in the other direction; - a first folder 55) that folds the strip (16) in the one direction; a second folder (50) that folds the strip (16) in the other direction.  
	Regarding claim 7: Umebayashi discloses that wherein the contoured contact surface of at least one folding element of the folding elements tilts along the longitudinal direction so that the contoured contact surface turns from a horizontal orientation at a first end to a vertical orientation at an opposite second end (Figs. 3A-3C; via the shape and movement of folding surface 25)
	Regarding claim 8:  Marin discloses that the folding elements (55/50) are provided with pushing means to push the strip (16) on the edge of the conveyor belt (30-42 & 95).  
	Regarding claim 9: Marin discloses that the conveyor belts (30-42 & 95) are made of metal (inherently such conveying mechanism and rollers could be made of metal) and that at least “the side of the conveyor belts (95) along the side of the 5Docket No. 9031-1140strip (16) has a thickness with a maximum of 0.4 millimeters”.  
Regarding claim 10: Marin discloses that a supply (inherently supply will introduce 10 to the device) to introduce leaves (10) between the conveyor’s belts (30-42, 95, 60, 61).  
 	Regarding claim 11: Marin discloses that the protruding strip (16) has a width between 10 and 20 millimeters (inherently such width is achievable as desired).
	Regarding claim 12: Marin discloses that folding elements (34, 35, 50, 55) are located along the conveyor belts (30-42, 95) on either side of the conveyor belts, whereby leaves (10) are clasped between the conveyor belts (30-42 & 95) by their protruding strip (16) along the one side and by their protruding strip (14) along the other side (via the other side of the belt 95).  
	Regarding claim 13: Marin discloses that the conveyor belts (30-42, 95, 60/61) are driven or moved synchronously.  
	Regarding claim 14: Marin discloses that the device is provided with more than “two conveyor belts” (via 30-42, 95, 60, 61) that are positioned such that leaves (10) can be clasped between two conveyor belts (60/61 and 95, 30-42) located against one another.  
	Regarding claim 15: Marin discloses that the length of the conveyor belts (30-42, 952) is chosen such that the necessary numbers of folding elements (34, 35, 50, and 55) can be placed along the conveyor belts.
	Regarding claim 16: Marin discloses that the device is provided with clasping means to be able to clasp a leaf (10) by a protruding strip (16) and with two or more folding elements (55/50) that can move along the aforementioned strip (16) in order to be able to fold them, whereby at least one folding element (35/55) folds the strip in one direction and at least one folding element (34/50) folds the strip in the other direction.  
 	Further, as set forth above, Umebayashi suggest the use of tilted folding elements on a belt, which would be appreciated by those skilled in the art, to modify Marin’s folding belts by having folding elements installed therewith.
	Regarding claim 17: Marin discloses that the folding elements (50/55) make a rotating or cyclic movement according to a flattened looped path, whereby the folding elements (rotational of 50/55) pass along the strip (16) on the flattened parts of the path.  
	Regarding claim 18: Marin discloses that the folder folds the strip over an angle greater than 125 degrees; (Figs. 1 & 2; via folding the leave 10 over 125 degrees using folder 50/55).
Regarding claim 20: Marin discloses that the protruding strip has a width of 15 millimeters, (inherently the width of 14/16 capable of being 15 mm as desired);
Regarding claim 21: Marin discloses that, wherein the first folding element folds the strip in the first direction around an edge of the first of the conveyor belts, and the second of the folding element folds the strip in the opposing second direction around an edge of the second one of the conveyor belts, see for example (Figs. 1 & 2; via the folded strip in two opposite directions partially being folded around the feeding rollers 30-33 & 40-42, using 34/35 and/or slopped conveyors).
Regarding claim 22: Umebayashi discloses that the contoured contact surface tilts along the longitudinal direction so that the contoured contact surface turns from a horizontal orientation at a first end to a vertical orientation at an opposite second end, see for example (Figs. 3A-3C).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7-18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record disclosed in the PTO-892 suggest the use of conveying belts of work piece while operating on the work-piece to fold the edges, very similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731